            Case 3:19-md-02913-WHO Document 1374 Filed 02/05/21 Page 1 of 6



 1                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3
      IN RE: JUUL LABS, INC., MARKETING SALES                   3:19-md-02913 (WHO)
 4    PRACTICE AND PRODUCTS LIABILITY
      LITIGATION
 5                                                              Hon. William H. Orrick
      This Document Relates to All Plaintiffs Identified in
 6    Exhibit A
 7

 8      JLI’S NOTICE OF MOTION TO DISMISS WITHOUT PREJUDICE FOR FAILURE TO
            SUBMIT DISCOVERY REQUIRED BY CASE MANAGEMENT ORDER NO. 8
 9

10          PLEASE TAKE NOTICE that on March 19, 2021, or as soon thereafter as this matter may be

11   heard, in Courtroom 2 of this Court, located at 450 Golden Gate Avenue, 17th Floor, San Francisco,

12   California, Defendant Juul Labs, Inc. (“JLI”) will and hereby does move for the Court to dismiss without

13   prejudice plaintiffs identified in Exhibit A to JLI’s Motion for failure to submit discovery required by

14   Case Management Order No. 8. The Motion is based on this Notice of Motion and the following Motion

15   to Dismiss.

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         JLI’s Notice of Motion to Dismiss Without Prejudice
                                                                    For Failure to Submit Discovery Required
                                                                           By Case Management Order No. 8
           Case 3:19-md-02913-WHO Document 1374 Filed 02/05/21 Page 2 of 6



 1   Dated: February 5, 2021
                                             /s/ Lauren V. Purdy/
 2                                           Lauren V. Purdy, FL Bar 93943
 3                                           GUNSTER, YOAKLEY & STEWART, P.A.
                                             1 Independent Drive, Suite 2300
 4                                           Jacksonville, FL 32202
                                             Telephone: (904) 350-7168
 5                                           Facsimile: (904) 354-2170
                                             lpurdy@gunster.com
 6
                                             (pro hac vice)
 7

 8                                           /s/ Renee D. Smith/
                                             Renee D. Smith
 9                                           KIRKLAND & ELLIS LLP
                                             300 North LaSalle
10                                           Chicago, IL 60654-3406
                                             Telephone: (312) 862-2000
11                                           Facsimile: (312) 862-2200
                                             Renee.Smith@kirkland.com
12

13
                                             Peter A. Farrell, P.C.
14                                           KIRKLAND & ELLIS LLP
                                             1301 Pennsylvania Ave., N.W.
15                                           Washington, DC 20004
                                             Telephone: (202) 389-5000
16                                           Facsimile: (202) 389-5200
                                             Peter.farrell@kirkland.com
17
                                             Gregory P. Stone (SBN 78329)
18                                           gregory.stone@mto.com
                                             Bethany W. Kristovich (SBN 241891)
19                                           bethany.kristovich@mto.com
                                             John M. Gildersleeve (SBN 284618)
20                                           john.gildersleeve@mto.com
                                             MUNGER, TOLLES & OLSON LLP
21                                           350 South Grand Avenue, 50th Floor
                                             Los Angeles, CA 90071-3426
22                                           Telephone: (213) 683-9100
                                             Facsimile: (213) 687-3702
23
                                             Attorneys for Defendant Juul Labs, Inc.
24

25

26
27

28                                          2
                                            JLI’s Notice of Motion to Dismiss Without Prejudice
                                                       For Failure to Submit Discovery Required
                                                              By Case Management Order No. 8
            Case 3:19-md-02913-WHO Document 1374 Filed 02/05/21 Page 3 of 6



 1                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on February 5, 2021, I electronically served the foregoing Motion on all
 3
     counsel of record in this action using the CM/ECF system.
 4

 5                                                      /s/ Lauren V. Purdy
                                                        Lauren V. Purdy
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       JLI’s Notice of Motion to Dismiss Without Prejudice
                                                                  For Failure to Submit Discovery Required
                                                                         By Case Management Order No. 8
            Case 3:19-md-02913-WHO Document 1374 Filed 02/05/21 Page 4 of 6



 1                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2

 3
      IN RE: JUUL LABS, INC., MARKETING SALES                    3:19-md-02913 (WHO)
 4    PRACTICE AND PRODUCTS LIABILITY
      LITIGATION
 5                                                               Hon. William H. Orrick
      This Document Relates to All Plaintiffs Identified in
 6    Exhibit A
 7

 8         JLI’S MOTION TO DISMISS WITHOUT PREJUDICE FOR FAILURE TO SUBMIT
                  DISCOVERY REQUIRED BY CASE MANAGEMENT ORDER NO. 8
 9

10          Case Management Order (“CMO”) No. 8 requires that every plaintiff asserting a personal injury

11   or wrongful death claim in a case entered on the MDL 2913 docket submit a substantially complete

12   Plaintiff Fact Sheet (“PFS”) within 60 days after the complaint has been entered. (CMO No. 8 § 5 (Docket

13   No. 406).) Numerous plaintiffs did not comply.

14          Pursuant to Sections 5 and 12 of CMO No. 8, on January 4, 2020, JLI served counsel of record for

15   plaintiffs identified in Exhibit A with a Notice of Overdue Discovery (the “Notice”), identifying their

16   overdue discovery, and notifying them that their cases may be subject to dismissal for failure to comply

17   with the Court’s discovery orders. (Id. ¶ 12; Affidavit of Lauren V. Purdy (“Aff.”) ¶¶ 3-4.)

18          Plaintiffs identified in the Notice were required to submit a completed PFS on or before February

19   3, 2021, or risk having their claims dismissed. (CMO No. 8 ¶ 12.) None of the plaintiffs identified in

20   Exhibit A responded to the Notice, and none of the plaintiffs identified in Exhibit A have subsequently

21   produced a Plaintiff Fact Sheet. (Aff. ¶¶ 5-6.)

22          Pursuant to CMO No. 8, JLI hereby moves to dismiss, without prejudice, the claims of the plaintiffs

23   identified in Exhibit A who have not submitted a completed PFS. Pursuant to CMO No. 8, Plaintiffs

24   subject to the foregoing Motion must file a response no later than February 19, 2021, either (a) certifying

25   that the plaintiff has submitted a completed PFS or (b) opposing the Motion for other reasons.

26
27

28
                                                         4
                                                                   JLI’s Motion to Dismiss Without Prejudice
                                                                    For Failure to Submit Discovery Required
                                                                           By Case Management Order No. 8
           Case 3:19-md-02913-WHO Document 1374 Filed 02/05/21 Page 5 of 6



 1   Dated: February 5, 2021                 /s/ Lauren V. Purdy
                                             Lauren V. Purdy, FL Bar 93943
 2                                           Gunster, Yoakley & Stewart, P.A.
 3                                           1 Independent Drive, Suite 2300
                                             Jacksonville, FL 32202
 4                                           Telephone: (904) 350-7168
                                             Facsimile: (904) 354-2170
 5                                           lpurdy@gunster.com
                                             (pro hac vice)
 6
                                             /s/ Renee D. Smith
 7
                                             Renee D. Smith
 8                                           KIRKLAND & ELLIS LLP
                                             300 North LaSalle
 9                                           Chicago, IL 60654-3406
                                             Telephone: (312) 862-2000
10                                           Facsimile: (312) 862-2200
                                             Renee.Smith@kirkland.com
11
                                             Peter A. Farrell, P.C.
12                                           KIRKLAND & ELLI LLP
                                             1301 Pennsylvania Ave., N.W.
13                                           Washington, DC 20004
                                             Telephone: (202) 389-5000
14                                           Facsimile: (202) 389-5200
                                             Peter.farrell@kirkland.com
15
                                             Gregory P. Stone (SBN 78329)
16                                           gregory.stone@mto.com
                                             Bethany W. Kristovich (SBN 241891)
17                                           bethany.kristovich@mto.com
                                             John M. Gildersleeve (SBN 284618)
18                                           john.gildersleeve@mto.com
                                             MUNGER, TOLLES & OLSON LLP
19                                           350 South Grand Avenue, 50th Floor
                                             Los Angeles, CA 90071-3426
20                                           Telephone: (213) 683-9100
                                             Facsimile: (213) 687-3702
21
                                             Attorneys for Defendant Juul Labs, Inc.
22

23

24

25

26
27

28
                                            5
                                                      JLI’s Motion to Dismiss Without Prejudice
                                                       For Failure to Submit Discovery Required
                                                              By Case Management Order No. 8
            Case 3:19-md-02913-WHO Document 1374 Filed 02/05/21 Page 6 of 6



 1                                     CERTIFICATE OF SERVICE
 2
            I hereby certify that on February 5, 2021, I electronically served the foregoing Motion on all
 3
     counsel of record in this action using the CM/ECF system.
 4

 5                                                      /s/ Lauren V. Purdy
                                                        Lauren V. Purdy
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                 JLI’s Motion to Dismiss Without Prejudice
                                                                  For Failure to Submit Discovery Required
                                                                         By Case Management Order No. 8
